Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2016/0218718). 
Regarding claim 1, Yamamoto discloses a circuit device (Fig. 1-15) comprising: an oscillation circuit (10) generating an oscillation signal by oscillating a vibrator (3); a temperature sensor circuit (41) performing an intermittent operation (implied in ¶[0055]); a logic circuit (40) performing temperature compensation processing based on an output of the temperature sensor circuit (¶[0048]); and a power supply circuit (50) supplying power to the oscillation circuit, wherein the oscillation circuit is disposed in a first circuit region (area around 10), the temperature sensor circuit and the logic circuit are disposed in a second circuit region (area around 41 and 40, Fig. 8 shows Temperature Sensing Element 41), and the power supply circuit is disposed in a third circuit region (area around 50) positioned between the first circuit region and the second circuit region (Fig 8 shows a layout configuration in a plan view and Fig 1 shows all the limitations. it is noted that any position for example “a third circuit region” can be viewed as a position between two areas for example “first circuit region” and “second circuit region” based on the point of view).  
Regarding claim 2, Yamamoto discloses the circuit device wherein the temperature sensor circuit performs the intermittent operation of obtaining temperature data corresponding to temperature during an operation period and stopping an operation of the temperature sensor circuit after outputting the temperature data to the logic circuit (¶[0048], [0052-0055]).  
Regarding claim 6, Fig 1, 3 and 8 show the circuit device further comprising: an output buffer circuit (Fig 3) outputting an output clock signal based on the oscillation signal, wherein the output buffer circuit is disposed in the second circuit region.  
Regarding claim 7, Fig. 1 and 8 show the circuit device wherein the first circuit region is a circuit region along a first side of the circuit device, and the second circuit region is a circuit region along a second side, which is an opposite side of the first side, of the circuit device (based on the point of view).  
Regarding claim 8, Fig 1 and 8 show the circuit device further comprising: a power supply terminal (Vcc) to which a power supply voltage is input; and a ground terminal (GND) to which a ground voltage is input, wherein the power supply terminal or the ground terminal, and the temperature sensor circuit are disposed side by side along a side intersecting the first side and the second side (based on the point of view).  
Regarding claim 9, Fig 8 shows the circuit device according further comprising: a clock terminal (OUT) outputting an output clock signal based on the oscillation signal, wherein the temperature sensor circuit (41) is disposed between the power supply terminal (Vcc) and the clock terminal (OUT).  
Regarding claim 10, Fig 1 and 8 show the circuit device wherein the oscillation circuit is disposed along the first side, and the temperature sensor circuit is disposed along the second side (based on the point of view).  
Regarding claim 11, Fig. 1 and 8 shows the circuit device further comprising: a clock terminal (OUT) outputting an output clock signal based on the oscillation signal, wherein the clock terminal is disposed at a corner portion in which a third side (bottom), which intersects the first side (left) and the second side (right), and the second side of the circuit device intersect.  
Regarding claim 12, Fig 8 shows the circuit device further comprising: a power supply terminal (Vcc) to which a power supply voltage is input; and a ground terminal (GND) to which a ground voltage is input, wherein the power supply terminal and the ground terminal are diagonally disposed in the second circuit region.  
Regarding claim 13, Yamamoto discloses a circuit device (Fig. 1 and 8) comprising: an oscillation circuit (10) generating an oscillation signal by oscillating a vibrator (3); a temperature sensor circuit (41 see Fig. 8) performing an intermittent operation (implied in ¶[0055]); a logic circuit (40) performing temperature compensation processing based on an output of the temperature sensor circuit; a power supply terminal (VCC) to which a power supply voltage is input; and a ground terminal (GND) to which a ground voltage is input, wherein the oscillation circuit is disposed in a first circuit region (around 10), the temperature sensor circuit and the logic circuit are disposed in a second circuit region (area around 10 and 40), and the power supply terminal and the ground terminal are diagonally disposed in the second circuit region (Fig 8 shows VCC and GND diagonally disposed).  
Regarding claim 15, Yamamoto discloses an oscillator comprising: the circuit device and the vibrator (Fig. 1 and 8).  
Allowable Subject Matter
Claims 3-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “a second power supply line that is coupled to the power supply terminal, is wired in the second circuit region by branching off from the power supply terminal separately from the first power supply line” as set forth in claim 14; “the logic circuit has a latch circuit that latches the temperature data output by the temperature sensor circuit during the operation period and performs the temperature compensation processing based on the latched temperature data even during a stop period of the temperature sensor circuit” in claim 3; and “the temperature sensor circuit includes a ring oscillator” as set forth in claims 4-5.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milliren (US 2006/0192626) discloses a crystal oscillator, a temperature sensor and a control circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/         Primary Examiner, Art Unit 2849